Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 21, 2019

                                        No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                  v.

   LONESTAR RESOURCES, INC.; Union Pacific Railroad Company; and Ezra Alderman
                              Ranches, Inc.,
                               Appellees

                   From the 81st Judicial District Court, La Salle County, Texas
                               Trial Court No. 16-07-00095-CVL
                           Honorable Susan D. Reed, Judge Presiding


                                           ORDER
        Appellants’ notice of appeal states appellants desire to appeal a February 2018 order
granting a no-evidence motion for summary judgment filed by one of three defendants, Ezra
Alderman Ranches, Inc., and a June 2019 order granting a traditional motion for summary
judgment filed by another defendant, Lonestar Resources, Inc. The clerk’s record shows the June
2019 order severs the claims against Lonestar Resources, Inc. into a separate cause for the
purpose of rendering a final judgment in the severed cause. Ezra Alderman Ranches, Inc. has
filed a motion to dismiss this appeal arguing there is no final appealable judgment.

        Generally, this court has jurisdiction over appeals from final judgments only. See
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). A judgment is final for purposes of
appeal only if it actually disposes of all parties and claims then before the court or if “it states
with unmistakable clarity that it is a final judgment as to all claims and all parties.” Id. at 192-93.
If the appealed order or judgment is not appealable, we lack appellate jurisdiction and must
dismiss the appeal. See id.

        We therefore order appellants to file a response to the motion to dismiss and a response
to this order with 10 days of this order showing why this appeal, to the extent it challenges the
February 2018 summary judgment order, should not be dismissed for lack of jurisdiction. If a
supplemental clerk’s record is required to demonstrate our jurisdiction, appellant must (a) ask the
trial court clerk to prepare the record, and (b) notify this court that such a request was made. We
further order the appellate deadlines suspended until further order of this court. If appellant fails
to file a satisfactory response by the date ordered, the appeal will be dismissed.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court